DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/11/2022 has been placed of record in the file.
No claims have been amended.
Claims 1-20 are pending.
The applicant’s arguments with respect to the prior art rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the previous rejection is withdrawn.  However, after further analysis of the prior art of record, the examiner has identified additional disclosure relevant to the claim language.  As such, a new ground of rejection is made herein below.  Where the applicant’s previous arguments relate to the prior art of the new rejection, the applicant is directed to the new citations listed in the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (WIPO Application International Publication Number WO 2017/136956 A1), hereinafter referred to as Ortiz.
Regarding claim 1, Ortiz discloses a method comprising: receiving, by a first transfer blockchain node in a blockchain network, an encrypted rewards transfer message and a rewards transfer message hash from a credit card transaction account issuer system (paragraph 123, instructions for electronic transaction, and paragraph 131, encryption and hash linkage), wherein the encrypted rewards transfer message comprises a user credit card transaction account identifier, a points transfer amount, a rewards partner identifier, and a user rewards account partner identifier (paragraph 127, originating account identifier, transaction amount, merchant identifier, counterparty account identifier), wherein the rewards transfer message hash is based on a rewards transfer message (paragraph 127, encapsulated based on payload), and wherein the encrypted rewards transfer message is encrypted using a rewards partner public key and a transaction network private key (paragraph 126, encrypted using public key, and private key used); writing, by the first transfer blockchain node, the rewards transfer message hash and the encrypted rewards transfer message to a transfer blockchain (paragraph 124, records transaction to distributed ledger); and propagating, by the first transfer blockchain node, the rewards transfer message hash and the encrypted rewards transfer message to the blockchain network (paragraph 124, propagates transaction), wherein the encrypted rewards transfer message initiates a transfer of reward points from a credit card transaction account of a user at a first reward loyalty program
of the credit card transaction account issuer system to a rewards account of the same user at a second reward loyalty program of a rewards partner system (paragraph 188, transfers points from client’s credit account to client’s reward account).
Regarding claim 2, Ortiz discloses wherein a second transfer blockchain node in the blockchain network retrieves the rewards transfer message hash and the encrypted rewards transfer message from the transfer blockchain (paragraph 143, participant validates transaction).
Regarding claim 3, Ortiz discloses wherein the second transfer blockchain node is associated with the rewards partner system, and wherein the rewards partner system retrieves the rewards transfer message hash and the encrypted rewards transfer message from the second transfer blockchain node (paragraph 188, client’s rewards account, and paragraph 143, participant validates transaction).
Regarding claim 4, Ortiz discloses wherein the rewards partner system decrypts the encrypted rewards transfer message using a rewards partner private key and a transaction network public key, generates a second rewards transfer message hash based on the decrypted rewards transfer message, and determines whether the second rewards transfer message hash matches the rewards transfer message hash (paragraph 143, participant validates transaction using credentials, and paragraph 81, verifies record based on hash).
Regarding claim 5, Ortiz discloses wherein the rewards partner system generates a rewards transfer response message comprising the user rewards account partner identifier and a transfer status, generates a rewards transfer response message hash based on the rewards transfer response message, and encrypts the rewards transfer response message using the rewards partner private key and the transaction network public key (paragraph 143, confirmation message, and paragraph 126, encrypted using public key, and private key used).
Regarding claim 6, Ortiz discloses wherein the second transfer blockchain node: receives the encrypted rewards transfer response message and the rewards transfer response message hash from the rewards partner system, writes the encrypted rewards transfer response message and the rewards transfer response message hash to the transfer blockchain, and propagates the encrypted rewards transfer response message and the rewards transfer response message hash to the blockchain network (paragraph 143, participant validates transaction, and confirmation message propagated).
Regarding claim 7, Ortiz discloses a computer-based system for transferring reward
points, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause a transaction network to perform operations comprising: receiving, by the transaction network from a rewards portal, a reward
transfer request to transfer rewards points from a credit card transaction account of a user to a rewards account of the same user at a rewards partner system (paragraph 123, instructions for electronic transaction); receiving, by the transaction network, the rewards transfer request from a
credit card transaction account issuer system, the rewards transfer request comprising a user credit card transaction account identifier, a points transfer amount, a rewards partner identifier, and a user rewards partner account identifier (paragraph 127, originating account identifier, transaction amount, merchant identifier, counterparty account identifier); generating, by the transaction network, a rewards transfer message comprising the points transfer amount and the user rewards partner account identifier (paragraph 123, electronic transaction); generating, by the transaction network, a rewards transfer message hash based on the rewards transfer message (paragraph 127, encapsulated based on payload); encrypting, by the transaction network, the rewards transfer message using a rewards partner public key and a transaction network private key (paragraph 126, encrypted using public key, and private key used); and transmitting, by the transaction network, the rewards transfer message hash and the encrypted rewards transfer message to a blockchain node for writing to a transfer blockchain (paragraph 124, records transaction to distributed ledger), wherein the encrypted rewards transfer message initiates a transfer of reward points from a credit card transaction account of the user at a first reward
loyalty program of the credit card transaction account issuer system to the rewards account of the same user at a second reward loyalty program of a rewards partner system (paragraph 188, transfer points from client’s credit account to client’s rewards account).
Regarding claim 8, Ortiz discloses updating, by the transaction network in electronic communication with a rewards database, a user points balance based on the rewards transfer request (paragraph 188, transfers points).
Regarding claim 9, Ortiz discloses appending, by the transaction network, the rewards partner public key to the encrypted rewards transfer message and the rewards transfer message hash (paragraph 139, linkages generated with public key).
Regarding claim 10, Ortiz discloses retrieving, by the transaction network in electronic communication with the blockchain node, an encrypted rewards transfer response message and a rewards transfer response message hash from the transfer blockchain (paragraph 143, confirmation message).
Regarding claim 11, Ortiz discloses wherein the encrypted rewards transfer response message is encrypted using a rewards partner private key and a transaction network public key, and wherein the encrypted rewards transfer response message and the rewards transfer response message hash is written to the transfer blockchain by a rewards partner in response to the rewards partner retrieving the rewards transfer message hash and the encrypted rewards transfer message from the transfer blockchain (paragraph 143, confirmation message, and paragraph 126, encrypted using public key, and private key used).
Regarding claim 12, Ortiz discloses decrypting, by the transaction network, the encrypted rewards transfer response message using the rewards partner public key and a transaction network private key (paragraph 7, decrypts payload).
Regarding claim 13, Ortiz discloses generating, by the transaction network, a second rewards transfer response message hash based on the decrypted rewards transfer response message; and comparing, by the transaction network, the second rewards transfer response
message hash to the rewards transfer response message hash (paragraph 81, verifies record based on hash).
Regarding claim 14, Ortiz discloses wherein the blockchain node is configured to propagate the rewards transfer message hash and the encrypted rewards transfer message to a second blockchain node in a blockchain network (paragraph 124, propagates transaction).
Regarding claim 15, Ortiz discloses a method, comprising: retrieving, by a rewards partner system in electronic communication with a blockchain node, a rewards transfer message hash and an encrypted rewards transfer message from a transfer blockchain (paragraph 143, participant validates transaction); decrypting, by the rewards partner system, the encrypted rewards transfer message using a rewards partner private key and a transaction network public key (paragraph 143, participant validates transaction using credentials), wherein the decrypted rewards transfer message comprises a user credit card transaction account identifier, a points transfer amount, a rewards partner identifier, and a user rewards partner account identifier (paragraph 127, originating account identifier, transaction amount, merchant identifier, counterparty account identifier); generating, by the rewards partner system, a rewards transfer response message comprising the user rewards partner account identifier and a transfer status (paragraph 143, confirmation message) involving a transfer of reward points from a credit card transaction account of a user at a first reward loyalty program of a credit card transaction account issuer system to a rewards account of the same user at a second reward loyalty program of a rewards partner system (paragraph 188, transfer points from client’s credit account to client’s reward account); generating, by the rewards partner system, a rewards transfer response message hash based on the rewards transfer response message (paragraph 127, encapsulated based on payload); encrypting, by the rewards partner system, the rewards transfer response message using the rewards partner private key and the transaction network public key (paragraph 126, encrypted using public key, and private key used); and transmitting, by the rewards partner system, the rewards transfer response message hash and the encrypted rewards transfer response message to the blockchain node for writing to the transfer blockchain (paragraph 124, records transaction to distributed ledger), wherein the encrypted rewards transfer response message confirms the transfer of reward points from the credit card transaction account of the user at the first reward loyalty program of the credit card transaction account issuer system to the rewards account of the same user at the second reward loyalty program of a rewards partner system (paragraph 143).
Regarding claim 16, Ortiz discloses generating, by the rewards partner system, a second rewards transfer message hash based on the decrypted rewards transfer message; and comparing, by the rewards partner system, the second rewards transfer message hash to the rewards transfer message hash (paragraph 81, verifies record based on hash).
Regarding claim 17, Ortiz discloses wherein the rewards partner system retrieves the rewards transfer message hash and the encrypted rewards transfer message by querying the transfer blockchain based on a rewards partner public key (paragraph 143, queries distributed ledger for updated records).
Regarding claim 18, Ortiz discloses receiving, by the rewards partner system from a rewards portal, a reward transfer request to transfer rewards points from the credit card transaction account of the user to the rewards account of the same user at the rewards partner system; and updating, by the rewards partner system, a user rewards partner account balance associated with the user rewards partner account identifier based on the points transfer amount (paragraph 188, transfers points).
Regarding claim 19, Ortiz discloses appending, by the rewards partner system, the transaction network public key to the encrypted rewards transfer response message and the rewards transfer response message hash (paragraph 139, linkages generated with public key).
Regarding claim 20, Ortiz discloses wherein the blockchain node is configured to propagate the rewards transfer response message hash and the encrypted rewards transfer response message to a second blockchain node in a blockchain network (paragraph 124, propagates transaction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493